     Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 1 of 13 PageID #:9682




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ART AKIANE LLC.,                                   )
                                                   )
                         Plaintiff,                )       No. 19 C 2952
                                                   )
v.                                                 )       Magistrate Judge Jeffrey Cole
                                                   )
ART & SOULWORKS LLC and                            )
CAROL CORNELIUSON,                                 )
                                                   )
                         Defendants.               )


                            MEMORANDUM OPINION AND ORDER

                                            INTRODUCTION


         Art Akiane is named after Akiane Kramarik, who painted the originals of the artworks

involved in this case, and owns the copyright to the dozen or so paintings at issue. There are

numerous websites discussing Akiane Kramarik’s undisputed, artistic, prodigal talents. Many of her

paintings depict the likeness of Jesus, [Dkt. #97, ¶ 31], and many, if not most, have a spiritual theme.

Art Akiane licensed commercial usage and development of those works to Art & SoulWorks, and

the dispute is, essentially, over whether Art & SoulWorks went beyond the bounds of the parties’

agreement. In its simplest form, this is a suit involving, at least formally, entitlement to marketing

rights. [See Dkt. # 165, at 2-3].1




         1
           The plaintiff contends that the case was brought because defendant allegedly “sold counterfeit
versions of Art Akiane’s artwork, and willfully exceeded a licensing agreement for their own unlawful financial
gain. ASW also [allegedly] digitally manipulated the artwork to erase Akiane Kramarik’s (“Akiane”) signature
on several pieces. ASW [allegedly] manipulated the artwork to falsely claim they owned the copyright to
Akiane’s work.” [Dkt. #165 at 2]. There is a good deal more in plaintiff’s allegations but this will suffice to
give a flavor of the accusations being made.
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 2 of 13 PageID #:9683




        Discovery began in November 2019. But by March 2020, things had reached an unfortunate

impasse. Local Rule 37.2 recognizes that disputes in discovery are inevitable and provides a

mechanism to deal with impasses, like those which occurred in this case. The Rule requires parties

to negotiate in good faith should they find themselves involved in discovery disputes that initially, at

least, seem unresolvable. Like the concept of proportionality in Rule 26, “good faith,” as used in

Rule 37.2, has real significance. An ultimatum on one side, met with steadfast defiance on the other,

will seldom constitute the good faith required by Local Rule 37.2.2

        Art Akiane tells us that its counsel and attorneys from Art & SoulWorks had a conference on

March 20, 2020. [Dkt. ## 120, at 2; 124, at 2; 126, at 2]. It did not resolve the dispute. The parties’

counsel lay the blame for deficiencies at the feet of their opponents. It is not going out on a limb to

suspect that a single meeting that engenders four motions to compel and hundreds of pages of filings

suggests a certain degree of obduracy in discovery by both sides. Cf. Infowhyse GmbH v. Fleetwood

Grp., 2016 WL 4063168, at *1 (N.D. Ill. 2016). And we know from the letter plaintiff’s counsel

wrote to defendants’ counsel on March 5, 2020 that plaintiff never altered its original position. [Dkt.

#120-1].

        This is not to conclude that a party must yield and give in to the other side’s demands, even

where that party is convinced of the rightness (and the importance) of the position it is espousing. It

is, however, to suggest that all counsel ought to be reasonably flexible in resolving discovery

disagreements. Or, as Judge Shadur was fond of saying, lawyers on both sides should have an instinct

for the jugular not the capillary. HyperQuest, Inc. v. N’Site Solutions, Inc., 2008 WL 3978310, 2



        2
          Unfortunately, given the present extent of the various motions supported by some 500 pages of
materials, one may be concerned whether Rule 26(b)(1) and Local Rule 37.2 have been given their proper due.

                                                    2
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 3 of 13 PageID #:9684




(N.D.Ill. 2008).

        While it is plaintiff’s argument throughout its motions that its requests are “relevant” to its

copyright claims, that position is open to question given the open-ended scope of plaintiff’s discovery

requests. But beyond an open-ended claim of relevance, no explanation is given as to why incidents

occurring outside the limitations period, 17 U.S.C. §507(b), Petrella v. Metro-Goldwyn-Mayer, Inc.,

572 U.S. 663, 677 (2014), would be “relevant” in this case. Perhaps there is an argument to be made.

But it has not been offered, at least so far as we have been able to ascertain. One possible course

would be to order the parties to have another hopefully more meaningful conference pursuant to

Local Rul 37.2. But, a briefing schedule has been set, and it will be honored. However, future

discovery motions must include a separate joint statement of the parties' efforts and time spent to

resolve their disputes over each of the document requests at issue, along with a statement of the

parties’ final positions taken during negotiations, supported by the pertinent authority they relied

upon during negotiations, on each request that remains in dispute. See Infowhyse GmbH v.

Fleetwood Grp., 2016 WL 4063168, at *2 (N.D. Ill. 2016); Autotech Techs. Ltd. P'ship v.

Automationdirect.Com, Inc., 2007 WL 2713352 (N.D. Ill. 2007); O'Toole v. Sears, Roebuck & Co.,

302 F.R.D. 490, 491 (N.D. Ill. 2014). The purpose is not to make it difficult for counsel or to

needlessly dilate things. But experience has shown that the procedure is helpful to counsel in resolving

issues that at first blush may appear intractable.

                                            ARGUMENT

        The plaintiff has filed four motions to compel responses to interrogatories and production of

documents – three of which are against defendant, Art & Soulworks. [Dkt. ##120, 124, 126]. The

motions against Art & Soulworks, are granted in part and denied in part.


                                                     3
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 4 of 13 PageID #:9685




                                                  A.

        The resolution of discovery disputes is committed to the court's extremely broad discretion.

Crawford-El v. Britton, 523 U.S. 574, 598 (1998); Cobian v. McLaughlin, 804 F. App'x 398, 400

(7th Cir. 2020). At the same time, discovery, like all matters of procedure, has ultimate and necessary

boundaries. Or as Judge Moran succinctly put it, “[t]he discovery rules are not a ticket to an unlimited

never-ending exploration of every conceivable matter that captures an attorney's interest. Parties are

entitled to a reasonable opportunity to investigate the facts – and no more.” Vakharia v. Swedish

Covenant Hosp., 1994 WL 75055, at *2 (N.D. Ill. 1994). Discovery of material not reasonably

calculated to lead to the discovery of admissible evidence is not within the scope of Rule 26. Thus,

it is proper to deny discovery of material that is relevant only to claims or defenses that have been

stricken, or to events that occurred before an applicable limitations period, unless the information

sought is otherwise relevant to issues in the case. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,

351-352 (1978).

        An abuse of discretion occurs when no reasonable person could take the view of the district

court. Pittman by & through Hamilton v. Cty. of Madison, Illinois, 2020 WL 4727347, at *4 (7th

Cir. 2020). That means that where discretion is involved there are no hard and fast rules. Cowen v.

Bank United of Texas, FSB, 70 F.3d 937 (7th Cir. 1995). Indeed, two decision-makers—on virtually

identical facts—can arrive at opposite conclusions, both of which constitute appropriate exercises of

discretion. See McCleskey v. Kemp, 753 F.2d 877, 891 (11th Cir. 1985), aff'd, McCleskey v. Kemp,

481 U.S. 279, 289-290 (1987). Accord Mejia v. Cook County, Ill., 650 F.3d 631, 635 (7th Cir.

2011). Cf. United States v. Bullion, 466 F.3d 574, 577 (7th Cir. 2006)(Posner, J.) (“The striking of

a balance of uncertainties can rarely be deemed unreasonable....”); Elliot v. Mission Trust Services,


                                                   4
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 5 of 13 PageID #:9686




LLC, 2015 WL 1567901, 4 (N.D. Ill. 2015). As a result, a party that obdurately maintains its position

without budging could insist that it was “right,” but find itself on the losing side when the matter

comes before the court, and the court's vast discretion in overseeing discovery leads it to accept the

other side's “right” position.

        To overturn a ruling on a discovery motion requires a showing that the ruling was “clearly

erroneous” or contrary to law. Hassebrock v. Bernhoft, 815 F.3d 334, 340 (7th Cir. 2016). That

is an exceedingly difficult standard to meet. See Industries, Inc. v. Centra 2000, Inc., 249 F.3d 625,

627 (7th Cir.2001). As the Seventh Circuit famously quipped, a decision is clearly erroneous if “it

strikes us as wrong with the force of a 5 week old, unrefrigerated, dead fish.” Id. In more prosaic

terms, the clear error standard means that the district court can overturn the magistrate judge's ruling

only if it is left with “the definite and firm conviction that a mistake has been committed.” United

States v. Friedman, 2020 WL 4913648, at *10 (7th Cir. 2020).

        Thus, a negotiated outcome is more likely to give both sides a mutually satisfactory –

although not a “perfect” – resolution, even where each side gets something short of the 100% it was

demanding through a motion. And, a willingness to be conciliatory is often more a sign of strength

and effectiveness than the opposite. But, motions have been made by both sides, and so we turn to

them.

                                                  B.

        The 2015 Amendment to Rule 26(b) governs the scope of discovery in federal litigation and

permits only “proportional” discovery that is relevant to the claims or defenses. See also Kaye v. New

York City Health & Hosps. Corp., 2020 WL 283702, at *2 (S.D.N.Y. 2020)(“Moreover, such an

inquiry must be proportional to the facts and circumstances of the case.”); Gross v. Chapman, 2020


                                                   5
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 6 of 13 PageID #:9687




WL 4336062, at *3 (N.D. Ill. 2020). Proportionality, like other concepts, requires a common sense

and experiential assessment. See, e.g., BankDirect Capital Fin., LLC v. Capital Premium Fin., Inc.,

326 F.R.D. 171, 175 (N.D. Ill. 2018) (“Chief Justice Roberts’ 2015 Year-End Report on the Federal

Judiciary indicates that the addition of proportionality to Rule 26(b) ‘crystalizes the concept of

reasonable limits on discovery through increased reliance on the common-sense concept of

proportionality.’”).

       The concept of proportionality did not, however, make its first appearance in the Federal

Rules of Civil Procedure with the 2015 Amendments. It had appeared as part of Rule 26(b)(2)(C)(iii).

Henry v. Morgan's Hotel Grp., Inc., 2016 WL 303114 (S.D.N.Y. 2016); Certain Underwriters at

Lloyds v. Nat'l RR Passenger Corp., 318 F.R.D. 9, 14 (E.D.N.Y. 2016). And before that, the concept

appeared in Rule 26(b)(C)(iii). Renumbering the proportionality requirement, giving it a specific

name, and placing it in Rule 26(b)(1) was designed to put a greater emphasis on the need to achieve

proportionality than was thought to previously have existed given its placement in the structure of

Rule 26. Eramo v. Rolling Stone LLC, 314 F.R.D. 205, 209 (W.D. Va. 2016); Boehringer Ingelheim

Pharma GMBH & Co. KG v. Teva Pharm. USA, Inc., 2016 WL 11220848, at *3 (D.N.J. 2016). See

Linda Simard, Seeking Proportional Discovery: The Beginning of the End of Procedural Uniformity

in Civil Rules, 71 Vanderbilt L.Rev., 1919 (2018).

                                                 C.

       Interrogatory 1 asked defendant to “[i]dentify and describe all instances in which [it]

modified any of Art Akiane’s Works.” Defendant objected to this interrogatory as overly broad

and unduly burdensome as there was no time frame. Defendant did not cite every instance in which

it modified the works, but did cite several general ones. Given plaintiff’s claim that this request is


                                                  6
   Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 7 of 13 PageID #:9688




relevant to its copyright claim, which has a three-year statute of limitations, and given the

proportionality requirement of Fed.R.Civ.p. 26(b)(1), defendant must comply, but only for the period

of three years before plaintiff filed suit. Should there be instances of “modification” within this period,

the court will consider expanding the time frame for a reasonable period upon a showing that earlier

instances are otherwise relevant to the allegations in the Complaint.

        Interrogatory 2 asked defendant to “[i]dentify and describe all instances in which [it] printed

or directed another person or entity to print Art Akiane’s Works, including identifying the person,

what they printed, and the amount they printed.” Defendant objected as there was no time frame and

directed plaintiff to 23 documents as its answer. Defendant’s reference to documents did not result

in the detail necessary to fulfill the request. Given plaintiff’s claim that this request is relevant to its

copyright claim, which has a three-year statute of limitations, and the proportionality dictates of

Fed.R.Civ.P. 26(b), defendant must comply, but only for the period of three years before plaintiff filed

suit.

        Interrogatory 3 asked defendant to “[i]dentify and describe all instances in which [it] sent,

shared, distributed, or permitted other persons to download images relating to Art Akiane’s Works

through the Internet.” Defendant again objected as there was no time frame and stated generally that

it did so throughout the ten-year term of the parties’ license agreement. Given the copyright claims

with their three-year statute of limitations, and given the “proportionality” dictates of Fed.R.Civ.p.

26(b), defendant must comply, but only for the period of three years before plaintiff filed suit.

        Interrogatory 4 asked defendant to “[i]dentify and describe all instances in which [it] posted

or shared an image relating to Art Akiane’s Works through the Internet, including but not

limited to posting to or sharing through social media.” Defendant objected as there was no time


                                                     7
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 8 of 13 PageID #:9689




frame and answered that it did so throughout the period of the parties’ license agreement, and after

the expiration of that agreement, did so only with regard to works it had purchased outright.

Defendant’s response is not sufficiently detailed. Given the applicable three-year statute of limitations

and the proportionality dictates of Fed.R.Civ.P. 26(b), defendant must comply, but only for the period

of three years before plaintiff filed suit.

        Interrogatory 5 asked defendant to “[i]dentify and describe all instances in which you

received permission from Art Akiane [and related enterprises] to produce, reproduce, duplicate,

copy, modify, or print Art Akiane’s Works.” Once again, the objection went to the lack of time

frame. Defendant answered that it had permission for every post, display, reproduction, duplicate,

copy, modification and print of Akiane’s works during the term of the parties’ agreement. This

would seem to indicate by implication that outside the term of the agreement it did not have

permission. To the extent that that was not the implication, the defendant must say so, and the answer

should be clarified.

        Interrogatory 6 asked defendant to “[i]dentify all persons, including any third-party

companies, [it] engaged, retained, employed, or otherwise worked with to print Art Akiane’s Works.”

Defendant directed plaintiff to some two dozen documents wherein plaintiff would find the requested

names. See Rule 33(d). Those documents [Dkt. #126-3] are inadequate. There should be no

question or uncertainty about the contents of and specificity of the answer. Defendant must

supplement this response with a list of the printers.

        Interrogatory 7 asked defendant to “[i]Identify all damages or other harm [it] claim[s] to have

suffered as a result of Art Akiane’s alleged      misconduct      as alleged in [its] Counterclaim,

including an identification of all documents, by production number, supporting [its] claim for such


                                                   8
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 9 of 13 PageID #:9690




damages and harm.” Defendants answered in detail, and at length, as well as directing plaintiff to

some 70 documents that supported its claim. That is adequate.

        Interrogatory 9 asked defendant to “identify each person with whom [it] had a contract,

interest, or business expectancy that [it] claim[ed] to have lost due to the events described in [its]

Amended Counterclaim.” Defendant answered, specifically listing Mark Kramarik, other members

of the Kramarik family, Carpentree, Mardel, and St. Jude, but only generally referred to unnamed

repeat customers and printers. The answer is insufficient and Defendant must name the repeat

customers and printers.

        Interrogatory 10 asked defendant to “describe in detail the factual basis for [its acquiescence]

defense, including an identification of all documents and/or other evidence relevant to [its] response.”

Defendant described the basis for its defense in detail, along with directing plaintiff to its submissions

in the briefing on plaintiff’s motion for a temporary restraining order and other filings. Plaintiff’s

objection that defendant did not provide Bates Numbers is inconsistent with Rule 33(d), which “does

not require documents to be identified by Bates-stamp, only that the documents be clearly identified.”

Cont'l Ins. Co. v. Chase Manhattan Mortg. Corp., 59 F. App'x 830, 838 (7th Cir. 2003). See Rule

33(d) (“A specification shall be in sufficient detail to permit the interrogating party to locate and to

identify, as readily as can the party served, the records from which the answer may be ascertained.”).

The response was adequate.

        Interrogatory 11 asked defendant to “describe in detail the factual and legal basis for [its

copyright misuse] defense, including an identification of all documents and/or other evidence relevant

to [its] response.” Defendant described the basis for its defense, along with directing plaintiff to its

submissions in the briefing on plaintiff’s motion for a temporary restraining order and other filings,


                                                    9
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 10 of 13 PageID #:9691




including the documents defendant submitted in support of its defense in that proceeding. The

response was adequate.

        Interrogatory 12 asked defendant to “describe in detail the factual basis for [its unclean hands]

defense, including an identification of all documents and/or other evidence relevant to [its] response.

Defendant described the basis for its defense in detail, along with directing plaintiff to its submissions

in the briefing on plaintiff’s motion for a temporary restraining order and other filings, including the

documents defendant submitted in support of its defense in that proceeding. That response is

adequate.

        Interrogatory 14 asked defendant to “[i]dentify and describe all instances in which [it]

added the text ©” to Art Akiane’s works. Defendant objected as there was no time frame but went

on to answer as follows:

        to its knowledge, it has never added any of the quoted texts “to” or on top of
        Akiane’s works. With magnets and certain other products, a backer card or
        sticker containing one of the quoted texts as part of product packaging and
        merchandising on items that featured Art by Akiane was used. This was not part of
        the product but instead, was a disposable backer card used for retail
        merchandising that included product information, pricing, bar codes and/or
        company information. In other instances, ASW placed one of the texts in question,
        including most often the company name or website on a post or web page, general on
        the bottom right corner of posts. ASW of course utilized its own company name or
        the website address on most if not all social media posts, including those featuring
        Akiane’s works, while the various agreements were in place and being wound down.
        After the wind down period, ASW included its company name or website address
        in connection with the efforts to sell the wholesale and privately purchased
        items that it was left with when AA and the other counterdefendants
        improperly terminated the agreements.

        Defendant must supplement this response with specific instances, but given Fed.R.Civ.P.

26(b)’s proportionality requirement and the copyright statute of limitations, at this juncture and on

the present record, it must do so only for the three-year period prior to the filing of this suit.


                                                   10
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 11 of 13 PageID #:9692




        Interrogatory 15 asked defendant to “[i]dentify and describe all instances in which [it]

removed, cropped out, or altered text on any of Art Akiane’s Work.” Defendant again objected

based on the open-ended time frame and answered that:

        on the 2 x 3-inch wallet cards, Akiane’s signature was enlarged so that it was visible
        to the consumer. In addition, a copyright notice or Akiane’s name may have been
        modified, cropped or altered, either automatically by certain websites, social media
        displays, etc. in the process of sizing thumbnail displays, or manually for product, with
        the knowledge of Art Akiane, Mark Kramarik and other Kramarik family members.
        These displays often mimicked the displays of Akiane’s works on AA’s website, the
        Akiane Gallery website, Akiane’s social media pages, Foreli Kramarik’s websites and
        posts and, AA or the Akiane Gallery often sold the products in question with the
        “altered” materials on their own websites and featured them in catalogs. Whenever
        thumbnail displays cropped out the trademark or copyright notice, a viewer could
        click on the image, which would take them to full size image which would show the
        material previously “altered.” Furthermore, in all displays where there was any
        alteration as described above, it was abundantly clear that the work was Akiane’s.

        Defendant claims that it has explained the burdensome nature of this interrogatory “in multiple

pleadings,” but fails to direct the court to any of them. [Dkt. #158, at 9]. There are over 9300 pages

of docket entries in the docket. The Seventh Circuit has repeatedly cautioned judges that it is not

their function to find items buried in the record. See, e.g., DeSilva v. DiLeonardi, 181 F.3d 865, 867

(7th Cir.1999); United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.1991). As the Supreme Court

recently stressed, “[i]n our adversarial system of adjudication we follow the principle of party

presentation.” United States v. Sineneng-Smith, _U.S._, 140 S.Ct. 1575, 1579 (2020). That principle

assigns to the court the role of “neutral arbiter of matters the parties present.” Id. Thus, “as a general

rule, [o]ur system is designed around the premise that [parties represented by competent counsel]

know what is best for them and are responsible for advancing the facts and arguments entitling them

to relief.’ ” Id. at 1579. (Brackets in original).




                                                     11
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 12 of 13 PageID #:9693




        Document request 193 asked for “[a]ll documents relating to written procedures for verifying

that any of Art Akiane’s Works purchased or sold by [defendant] are authentic or unaltered.”

Defendant responded by objecting that the request was unclear and asked plaintiff to clarify. After

plaintiff clarified, plaintiff claims defendant’s “counsel stated that she believed [defendant] had no

such documents; however, in a subsequent email, [plaintiff] stated that it would not modify its

response.” Plaintiff does not provide the email in support of its motion. [Dkt. #126, at 5]. The

response will stand as a denial that there are any such documents.

        Document request 20 asked defendant for “[a]ll [its] social media posts relating to Art

Akiane’s Works, including but not limited to posts on [its] Facebook, Instagram, Twitter,

Instagram, Pinterest, and YouTube pages.” Defendant objected to the request as unduly

burdensome and overbroad and stated that ‘[a]ny social media posts that were not removed at

[plaintiff’s] direction as part of this litigation or that [plaintiff ]or the Kramariks have not caused to

be removed by virtue of its take down notices or other efforts are still posted on social media and

[plaintiff] can access the posts as easily as [plaintiff] can.” But defendant clearly has better access to

this information and must respond fully to this request.

        Document request 34 asked for “[d]ocuments sufficient to show all payments from

[defendant] to Corneliuson.” Defendant objected to the request as “not calculated to lead to

admissible information relevant to this case, overbroad in that it does not have a time frame and

seeks information outside the scope of this litigation.” Unsupported and unexplained objections such



        3
          Defendants claim the plaintiffs have withdrawn their motions to compel as to Document Requests
19 and 20 [Dkt. #158, at 9], but as the motion was still pending and I had heard nothing from the plaintiffs in
the nearly three months between the filing of the motions and defendant’s response, the motions are regarded
as pending.

                                                      12
  Case: 1:19-cv-02952 Document #: 186 Filed: 09/18/20 Page 13 of 13 PageID #:9694




as “irrelevant” or “overbroad” are tantamount to making no objections at all. See Zambrano v.

Sparkplug Capital, LLC, 2020 WL 1847396, at *1-2 (N.D. Ill. 2020); Gevas v. Dunlop, 2020 WL

814875, at *1 (N.D. Ill. 2020); Kelley v. Bd. of Educ. of City of Chicago, 2012 WL 1108135, at *2

(N.D. Ill. 2012); BankDirect Capital Finance, LLC v. Capital Premium Financing, Inc., 2017 WL

5890923, at *2 (N.D. Ill. 2017). However, the lack of a time frame in light of the applicable statute

of limitations is a valid argument. The defendant must respond, but only for the three-year period

prior to plaintiff filing suit.

        For the foregoing reasons, the plaintiff’s motions [Dkt. ##120, 124, 126], are granted in part

and denied in part.




                                  ENTERED:
                                               UNITED STATES MAGISTRATE JUDGE


DATE: 9/18/20




                                                 13
